                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                    CASE NOS.:       3:08cr104/MCR/HTC
                                                       3:16cv279/MCR/HTC

MATTHEW J. DOSSEY
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 26, 2019. ECF No. 71. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                     Page 2 of 2


      2.    The Motion to Correct Sentence, ECF No. 57, is DENIED.

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 11th day of July 2019.




                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case Nos. 3:08cr104/MCR/HTC; 3:16cv279/MCR/HTC
